DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 16/870866 filed on 5/8/20. Claims 1-20 are pending.

Information Disclosure Statement
The Information Disclosure Statement received on 8/28/20 has been considered.

Claim Objections
Claims 2 and 16 are objected to because of the following informalities:  the claims recite “a least” that must read “at least” for correct grammar. All dependent claims are objected as having the same deficiencies as the claims they depend from. Appropriate correction is required. 
Claim 5 is objected to because of the following informalities:  the claims recite “third instruction” in line 6 that must read “second instruction” for correct grammar. All dependent claims are objected as having the same deficiencies as the claims they depend from. Appropriate correction is required.

Claims 18-20 are objected to because of the following informalities:  the claims recite “transitory” that must read “non-transitory” for correct dependency. All dependent claims are objected as having the same deficiencies as the claims they depend from. Appropriate correction is required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1 - 4, 8, 9, 11 - 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., US 2020/0258382 A1 (hereinafter Shi) in view of Cao et al., WO 2017/177205 A1 (from IDS) (hereinafter Cao).

	As for claim 1, Shi discloses a method ([0082], e.g., subject matter, functional operations, processor, and memory) of controlling an apparatus on an autonomous vehicle, comprising: obtaining, from a first sensor ([0034], e.g., camera 140) located on the autonomous vehicle ([0032], e.g., autonomous vehicle), a first sensor data ([0034], e.g., pictures and/or video) of a first area ([0034], e.g., environment, note the viewing area from the first camera) relative to a location of the autonomous vehicle; performing, from the first sensor data, a first determination that a view of the first area is obstructed ([0048], e.g., truck blocking the view); causing, in response to the first determination, a second sensor ([0048], e.g., another rotating camera) coupled to an apparatus to move ([0048], e.g., another rotating camera can be configured to assist); and obtaining, from the second sensor ([0048], e.g., another rotating camera), a second sensor data ([0048], e.g., assist, note the data obtained to assist) of a second area ([0034], e.g., environment, note the viewing area from the second camera) relative to the location of the autonomous vehicle, wherein the second area ([0034], e.g., environment, note the viewing area from the second camera) includes at least some of the first area ([0034], e.g., environment, note the viewing area from the first camera).
	Shi does not explicitly disclose a method of controlling a movable telescopic apparatus; a second sensor coupled to movable telescopic apparatus to extend to a pre-determined position. 
	However, Cao teaches a method of controlling a movable telescopic apparatus ([0029], e.g., extended and retracted); a second sensor ([0028], e.g., sensor) coupled to movable telescopic apparatus ([0029], e.g., extended and retracted) to extend ([0029], e.g., extended) to a pre-determined position ([0029], e.g., fully extended).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shi and Cao before him/her to modify the vehicle-based rotating camera methods and systems of Shi with the teaching of movable-sensor for autonomous driving of Cao with a motivation to improve aerodynamic effects of the vehicle including vehicle body panel and/or improve aesthetics of the vehicle as taught by Cao ([0029]).

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Shi further discloses the first determination is performed by: determining that a presence of an object in the first area obstructs the sensor from obtaining the sensor data of at least a portion of the first area obstructed by the object ([0048], e.g., truck blocking the view).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. In addition, Shi further discloses performing a second determination that the object is absent from the second sensor data ([0048], e.g., yes branch from operation 335) or that the second sensor data includes at most a portion of the object having a first size less than or equal to a pre-determined fraction of a second size of the object in the first sensor data. 
	Shi does not explicitly teach causing, in response to the second determination, the movable telescopic apparatus to retract towards the autonomous vehicle to a retracted position. 
	However, Cao teaches causing, in response to the second determination, the movable telescopic apparatus to retract towards the autonomous vehicle to a retracted position ([0029], e.g., retracted).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shi and Cao before him/her to modify the vehicle-based rotating camera methods and systems of Shi with the teaching of movable-sensor for autonomous driving of Cao with a motivation to improve aerodynamic effects of the vehicle including vehicle body panel and/or improve aesthetics of the vehicle as taught by Cao ([0029]).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. In addition, Shi further discloses the movable telescopic apparatus is caused to extend and retract by sending instructions ([0034], e.g., controlled) to actuate a motor ([0034], e.g., motor) associated with the movable telescopic apparatus. 

	As for claim 8, the claim recites a system of the method of claim 1, and is similarly analyzed.

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Shi does not explicitly teach the movable telescopic apparatus is extendable to a plurality of pre-determined positions, and wherein the pre-determined position is selected from the plurality of pre-determined positions based on a speed of the autonomous vehicle. 
	However, Cao teaches the movable telescopic apparatus is extendable to a plurality of pre-determined positions ([0035], e.g., amount that sensor 208 is extended can be adjusted by a controller depending on), and wherein the pre-determined position is selected from the plurality of pre-determined positions based on a speed of the autonomous vehicle ([0035], e.g., the amount that sensor 208 is extended can be adjusted b a controller depending on, for example, a speed of a vehicle).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shi and Cao before him/her to modify the vehicle-based rotating camera methods and systems of Shi with the teaching of movable-sensor for autonomous driving of Cao with a motivation to improve aerodynamic effects of the vehicle including vehicle body panel and/or improve aesthetics of the vehicle as taught by Cao ([0029]).

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Shi does not explicitly teach the second sensor data is obtained after the movable telescopic apparatus is extended to the pre-determined position. 
	However, Cao teaches the second sensor data ([0028], e.g., sensor, note the data from the sensor) is obtained after ([0045], e.g., extending a sensor for use) the movable telescopic apparatus is extended to the pre-determined position ([0029], e.g., fully extended).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shi and Cao before him/her to modify the vehicle-based rotating camera methods and systems of Shi with the teaching of movable-sensor for autonomous driving of Cao with a motivation to improve aerodynamic effects of the vehicle including vehicle body panel and/or improve aesthetics of the vehicle as taught by Cao ([0029]).

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Shi does not explicitly teach the movable telescopic apparatus includes a double scissor structure or a telescopic rod. 
	However, Cao teaches the movable telescopic apparatus includes a double scissor structure or a telescopic rod ([0029], e.g., extended and retracted).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shi and Cao before him/her to modify the vehicle-based rotating camera methods and systems of Shi with the teaching of movable-sensor for autonomous driving of Cao with a motivation to improve aerodynamic effects of the vehicle including vehicle body panel and/or improve aesthetics of the vehicle as taught by Cao ([0029]).

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 8. In addition, Shi further discloses the first sensor ([0034], e.g., camera 140) is a sensor that is fixed in position on the autonomous vehicle ([0032], e.g., autonomous vehicle).

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Shi does not explicitly teach the first sensor and the second sensor are a same type of sensor. 
	However, Cao teaches the first sensor and the second sensor are a same type of sensor ([0027], e.g., image and imagery).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shi and Cao before him/her to modify the vehicle-based rotating camera methods and systems of Shi with the teaching of movable-sensor for autonomous driving of Cao with a motivation to improve aerodynamic effects of the vehicle including vehicle body panel and/or improve aesthetics of the vehicle as taught by Cao ([0029]).

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 8. In addition, Shi further discloses the first sensor include a first camera ([0034], e.g., camera 140).
	Shi does not explicitly teach the second sensor include a second camera, or a first Light Detection and Ranging (LiDAR) sensor and a second LiDAR sensor, or a first radar and a second radar. 
	However, Cao teaches the second sensor include a second camera ([0027], e.g., image and imagery), or a first Light Detection and Ranging (LiDAR) sensor and a second LiDAR sensor, or a first radar and a second radar. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shi and Cao before him/her to modify the vehicle-based rotating camera methods and systems of Shi with the teaching of movable-sensor for autonomous driving of Cao with a motivation to improve aerodynamic effects of the vehicle including vehicle body panel and/or improve aesthetics of the vehicle as taught by Cao ([0029]).

	As for claim 16, the claim recites a non-transitory computer readable storage medium having code stored thereon of the method of claim 1, and is similarly analyzed.

	As for claim 17, the claim recites a non-transitory computer readable storage medium of the method of claim 3, and is similarly analyzed.

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 16. 
	Shi does not explicitly teach the movable telescopic apparatus is extendable to a plurality of pre-determined positions, and wherein the pre-determined position is selected from the plurality of pre-determined positions. 
	However, Cao teaches the movable telescopic apparatus is extendable to a plurality of pre-determined positions ([0035], e.g., amount that sensor 208 is extended can be adjusted by a controller depending on), and wherein the pre-determined position is selected from the plurality of pre-determined positions ([0035], e.g., amount that sensor 208 is extended can be adjusted by a controller depending on).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shi and Cao before him/her to modify the vehicle-based rotating camera methods and systems of Shi with the teaching of movable-sensor for autonomous driving of Cao with a motivation to improve aerodynamic effects of the vehicle including vehicle body panel and/or improve aesthetics of the vehicle as taught by Cao ([0029]).

	As for claim 20, the claim recites a transitory computer readable storage medium of the method of claim 15, and is similarly analyzed.

	2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Cao, and further in view of Takanory, JP 2004/255903 A (hereinafter Takanory).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 3. 
	Shi as modified by Cao does not explicitly teach causing the movable telescopic apparatus to remain in the retracted position in response to a speed of the autonomous vehicle being greater than or equal to a speed threshold. 
	However, Takanory teaches causing the movable telescopic apparatus to remain in the retracted position ([0032], e.g., buried state) in response to a speed ([0032], e.g., speed) of the autonomous vehicle being greater than or equal to ([0032], e.g., equal to or higher) a speed threshold ([0032], e.g., reference speed value).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shi, Cao, and Takanory before him/her to modify the vehicle-based rotating camera methods and systems of Shi with the teaching of method and device for monitoring surrounding area of vehicle of Takanory with a motivation to keep the camera unit safe from environment by keeping the unit in the buried state when the camera is not needed.

Allowable Subject Matter
Claims 5, 7, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Wu et al., US 10255670 B1, discloses image sensor and module for agricultural crop improvement. 
        2.    Gottlicher et al., US 2019/0061625 A1, discloses rear-view sensor system and motor vehicle. 
        3.    Brand et al., US 2018/0091716 A1, discloses retractable image capture devices and methods to protect such retractable image capture devices. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485